Title: To George Washington from John Jay, 16 March 1786
From: Jay, John
To: Washington, George



Dear Sir
New York 16 March 1786

Under the same cover with my Letter to You of 2 Instant, I transmitted a Pamphlet, in which I have since remarked the Errors mentioned in the inclosed printed Paper.
altho’ you have wisely retired from public Employments, and calmly view from the Temple of Fame, the various Exertions of the Sovereignty and Independence which Providence has enabled You to be so greatly & gloriously instrumental in securing to your country; yet I am persuaded you cannot view them with the Eye of an unconcerned Spectator.
Experience has pointed out Errors in our national Government, which call for Correction, and which threaten to blast the Fruit we expected from our “Tree of Liberty.” The convention proposed by Virginia may do some good and would perhaps do more, if it comprehended more Objects—an opinion begins to prevail that a general convention for revising the articles of Confederation would be expedient. Whether the People are yet ripe for such a Measure, or whether the System proposed to be attained by it, is only to be expected from Calamity & Commotion, is difficult to ascertain. I think we are in a delicate Situation, and a Variety of Considerations and Circumstances give me uneasiness. It is in Contemplation to take measures for forming a general convention—the Plan is not matured—if it should be well concerted and take Effect, I am fervent in my Wishes, that it may comport with the Line of Life you have marked out for yourself, to favor your country with your counsels on such an important & single occasion. I suggest this merely as a Hint for

Consideration, and am with the highest Respect & Esteem Dear Sir your most obt & very hble Servant

John Jay

